Citation Nr: 0401398	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for chloracne, claimed as a 
result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970 and from November 1970 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board denied the veteran's appeal in December 1999 on the 
basis that competent medical evidence of a disorder which may 
be presumptively linked to herbicidal exposure during the 
course of the veteran's Vietnam service had not been 
presented.  This claim was also denied on the basis that 
competent medical evidence of a nexus between a skin rash and 
an incident of service had not been presented.  With the 
veteran's instant request to reopen, the RO considered the 
claim on a de novo basis.  However, in situations such as 
this, the Board is required to consider the issue of finality 
prior to any consideration on the merits.  38 U.S.C.A. 
§§ 7105(c), 5108 (West 2002); see Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Accordingly, the Board must 
address the issue of entitlement to service connection 
initially on a finality basis and determine whether new and 
material evidence has been received.  However, prior to 
further adjudication by the Board, the development described 
below must be accomplished.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA and 
how it applies to an unrelated claim by correspondence dated 
in April 2001.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes, however, that the record does not 
show that the veteran has been properly notified of the 
evidence necessary for a determination of whether new and 
material evidence has been received to reopen a claim of 
service connection for chloracne, claimed as a result of 
herbicide exposure.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Therefore, the new and material issue on 
appeal must be remanded for further development.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. Principi, 
and any other applicable legal precedent.  
In particular, the RO should ensure that 
the appellant is advised specifically of 
what he needs to establish his claim, 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  The appellant should 
be afforded the requisite period of time 
to respond.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




